 1   Diane Siegel Danoff (admitted pro hac vice)              Chad R. Fears, Esq.
     Luke M. Reilly (admitted pro hac vice)                   Nevada Bar No. 6970
 2   DECHERT LLP                                              Joshua D. Cools, Esq.
     Cira Centre, 2929 Arch Street                            Nevada Bar No. 11941
 3   Philadelphia, PA 19104-2808                              EVANS FEARS & SCHUTTERT LLP
     (215) 994-4000 (Telephone)                               2300 West Sahara Avenue, Suite 950
 4   (215) 994-2222 (Facsimile)                               Las Vegas, Nevada 89102
     Email: diane.danoff@dechert.com                          702-805-0290 (Telephone)
 5   Email: luke.reilly@dechert.com                           702-805-0291 (Facsimile)
                                                              Email: cfears@efstriallaw.com
 6   Jennifer Insley-Pruitt (admitted pro hac vice)           Email: jcools@efstriallaw.com
     DECHERT LLP
 7   Three Bryant Park
     1095 Avenue of the Americas
 8   New York, NY 10036
     (212) 698-3500 (Telephone)
 9   (212) 698-3599 (Facsimile)
     Email: jennifer.insley-pruitt@dechert.com
10
     Attorneys for Defendants Uptime Institute, LLC and
11   Uptime Institute Professional Services, LLC

12
                                UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14
     SWITCH, LTD., a Nevada corporation,                    Case No. 2:19-cv-00631-GMN-NJK
15
                           Plaintiff,                       JOINT STIPULATION AND ORDER
16                                                          FOR PLAINTIFF TO FILE A SECOND
     vs.                                                    AMENDED COMPLAINT
17
     UPTIME INSTITUTE, LLC, a Delaware                      (FIRST REQUEST)
18   limited liability company; and UPTIME
     INSTITUTE PROFESSIONAL SERVICES,
19   LLC, a Delaware limited liability company,
20                         Defendants.
21

22         Pursuant to the Court’s December 3, 2019 order, Rule 15 of the Federal Rules of the Civil

23   Procedure, and LR IA 6-1, LR IA 6-2, and LR 7-1 of the Local Rules of Court, the parties to this

24   action, acting through counsel, respectfully submit the following Joint Stipulation and Order for

25   Plaintiff to file a Second Amended Complaint (the “Stipulation”) and for the Defendants to answer

26   or move in response to the Second Amended Complaint.

27   ///

28   ///

                                                      -1-
 1         I.      PROCEDURAL HISTORY:

 2         On April 11, 2019, Plaintiff filed a Complaint against Defendants for breach of contract,

 3   deceptive trade practices, violation of 15 U.S.C. § 1120, cancellation and abandonment under 15

 4   U.S.C. §§ 1119 and 1064, and declaratory relief under 28 U.S.C. § 2201. Plaintiff since amended

 5   its Complaint on July 31, 2019. Thereafter, on August 14, 2019, Defendants filed a Partial Motion

 6   to Dismiss First Amended Complaint. The Court granted in part and denied in part Defendants’

 7   Motion. On December 3, 2019, this Court granted in part and denied in part Defendants’ Partial

 8   Motion to Dismiss the First Amended Complaint. D.I. 34. The Court issued an order permitting

 9   Plaintiff to file a Second Amended Complaint within 21 days to amend its claims that were

10   dismissed without prejudice. Plaintiff has also suggested, and the Defendants have agreed, that the

11   Defendants need not answer or move in response to the First Amended Complaint, because that

12   complaint would be mooted by the filing of the Second Amended Complaint.

13         Accordingly, the parties now stipulate to Plaintiff filing the Second Amended Complaint

14   and Plaintiff’s proposed Second Amended Complaint is attached as Exhibit 1.

15         Also, Defendants seek, with Plaintiff’s consent, an extension of 16 days to answer or move

16   in response to the Second Amended Complaint, because Plaintiff has now disclosed to Defendants

17   the substance of the amendments it plans to file, and the amendments will add newly asserted

18   antitrust claims, which will add a measure of complexity to this case.

19         The parties have met and conferred on all of the above issues and are in agreement.

20   Accordingly, the parties jointly request that this Court grant leave for Plaintiff to file a Second

21   Amended Complaint pursuant to the following deadlines and other agreements:

22         Deadline for Defendants to Answer
           First Amended Complaint:                             Vacated, in light of superseding
23                                                              Second Amended Complaint
24         Deadline for Plaintiff to file
25         Second Amended Complaint:                            Within one day of this Court’s
                                                                Order allowing its filing
26
           Deadline for Defendants to answer
27         or move in response to Plaintiff’s
           Second Amended Complaint:                            30 days after the filing of the
28                                                              Second Amended Complaint

                                                    -2-
 1         This stipulation is the product of the parties’ active negotiation regarding this and other

 2   discovery matters and is not dilatory or intended to unduly delay this litigation.

 3         Respectfully submitted this 27th day of January, 2020.

 4   DECHERT LLP                                        HOLLEY DRIGGS WALCH
                                                        FINE PUZEY STEIN & THOMPSON
 5

 6   BY: /s/: Diane Siegel Danoff                       By: /s/: Samuel Castor
     Diane Siegel Danoff (admitted pro hac vice)        James D. Boyle, Esq. (SBN 08384)
 7   Luke M. Reilly (admitted pro hac vice)             Joanna M. Myers, Esq. (SBN 12048)
     DECHERT LLP                                        Jessica M. Lujan, Esq. (SBN 14913
 8   Cira Centre, 2929 Arch Street
     Philadelphia, PA 19104-2808                        400 South Fourth Street, Third Floor
 9   (215) 994-4000 (Telephone)                         Las Vegas, NV 89101
     (215) 994-2222 (Facsimile)                         (702) 791-0308 (Telephone)
10   Email: diane.danoff@dechert.com                    Email: jboyle@nevadafirm.com
     Email: luke.reilly@dechert.com                     Email: jmyers@nevadafirm.com
11
                                                        Email: jlujan@nevadafirm.com
     Jennifer Insley-Pruitt (admitted pro hac vice)
12   DECHERT LLP
     Three Bryant Park                                  Samuel D. Castor, Esq. (SBN 11532)
13   1095 Avenue of the Americas                        SWITCH, LTD.
     New York, NY 10036                                 7135 South Decatur Avenue
14   (212) 698-3500 (Telephone)                         Las Vegas, NV 89118
     (212) 698-3599 (Facsimile)                         (702) 444-4102 (Telephone)
15   Email: jennifer.insley-pruitt@dechert.com          Email: sam@switch.com
16   Chad R. Fears, Esq. (SBN 6970)
     Joshua D. Cools, Esq. (SBN 11941)
17   EVANS FEARS & SCHUTTERT LLP
     2300 West Sahara Avenue, Suite 950
18   Las Vegas, NV 89102
     702-805-0290 (Telephone)
19   702-805-0291 (Facsimile)
     cfears@efstriallaw.com
20   Email: jcools@efstriallaw.com
21   Attorneys for Defendants Uptime Institute,
     LLC and Uptime Institute Professional
22   Services, LLC
23
                                                            IT IS SO ORDERED:
24

25                                                          ___________________________________
                                                            UNITED STATE MAGISTRATE JUDGE
26
                                                                    January 31, 2020
                                                            Dated: _____________________________
27

28

                                                      -3-
Exhibit 1
   SAMUEL D. CASTOR, ESQ. (NBN 11532)
 1 ANNE-MARIE BIRK, ESQ. (NBN 12330)

 2 Email: policy@switch.com
   SWITCH, LTD.
 3 7135 South Decatur Ave.
   Las Vegas, Nevada 89118
 4 Telephone: 702/444-4111

 5 JAMES D. BOYLE, ESQ. (NBN 08384)

 6 E-mail: jboyle@nevadafirm.com
   JOANNA M. MYERS, ESQ. (NBN 12048)
 7 E-mail: jmyers@nevadafirm.com
   JESSICA M. LUJAN, ESQ. (NBN 14913)
 8 E-mail: jlujan@nevadafirm.com
   HOLLEY DRIGGS WALCH
 9
   FINE PUZEY STEIN & THOMPSON
10 400 South Fourth Street, Third Floor
   Las Vegas, Nevada 89101
11 Telephone: 702/791-0308

12 Attorneys for Plaintiff /Counter-Defendant
   Switch, Ltd.
13

14                                 UNITED STATES DISTRICT COURT

15                                          DISTRICT OF NEVADA

16   SWITCH, LTD., a Nevada corporation,                Case No.:     2:19-cv-00631-GMN-NJK

17                      Plaintiff,                      SECOND AMENDED COMPLAINT
                                                        FOR:
18            v.
                                                         (1) Breach of Contract
19   UPTIME INSTITUTE, LLC, a Delaware                   (2) Deceptive Trade Practices
     limited liability company; and UPTIME               (3) Violation of 15 U.S.C. § 1120
20   INSTITUTE PROFESSIONAL                              (4) Cancellation and Abandonment
     SERVICES, LLC, a Delaware limited                       Under 15 U.S.C. §§ 1119 and 1064
21   liability company,                                  (5) Violation of 15 U.S.C. § 1
                                                         (6) Violation of Nev. Rev. Stat. §
22                      Defendants.                          598A.060
                                                         (7) Declaratory Relief under 28 U.S.C. §
23                                                           2201

24                                                             JURY TRIAL REQUESTED

25            Plaintiff Switch, Ltd. (“Switch”), by and through its undersigned counsel, for its

26   Second Amended Complaint against Defendants Uptime Institute, LLC (“Uptime”) and

27   Uptime Institute Professional Services, LLC (“Uptime IPS”) (together, “Defendants”),


                                                       -1-
     11891-05/Draft Second Amended Complaint (FINAL)
 1   hereby allege as follows:

 2                                           I.        JURISDICTION

 3            1.        This Court has subject matter jurisdiction over this action pursuant to 28

 4   U.S.C. § 1332 as Plaintiff and Defendants are citizens of different states and the amount

 5   in controversy exceeds the sum or total of $75,000.00.

 6            2.        Furthermore, this Court has subject matter jurisdiction over this matter

 7   pursuant to 15 U.S.C. §§ 1119, 1120, and 1121, and 28 U.S.C. §§ 1331 and 1338, as

 8   Switch’s claims for relief arise under the Lanham Act of 1946, as amended, 15 U.S.C. §

 9   1051, et seq.

10            3.        This Court has supplemental jurisdiction over Plaintiffs’ pendent state law

11   claims pursuant to supplemental jurisdiction under 28 U.S.C. § 1367 and 1338(a), because

12   the state law claims are integrally related to Switch’s federal claims and are part of the

13   same case or controversy and arise from a common nucleus of operative facts.

14            4.        Jurisdiction in this Court over Switch’s claim for declaratory relief is

15   proper pursuant to 28 U.S.C. § 2201 as an actual controversy exists within this Court’s

16   jurisdiction.

17            5.        Personal jurisdiction over Uptime is proper as Uptime has substantial,

18   continuous and systematic contacts with the state of Nevada, and/or Uptime has

19   purposefully directed its activities to residents of the state of Nevada, including Switch,

20   and with corporations doing business in Nevada, which activities have resulted in injuries

21   to Switch, as alleged herein.

22            6.        Personal jurisdiction over Uptime IPS is proper as Uptime IPS has

23   substantial, continuous and systematic contacts with the state of Nevada, and/or Uptime

24   IPS has purposefully directed its activities to residents of the state of Nevada, including

25   Switch, and with corporations doing business in Nevada, which activities have resulted in

26   injuries to Switch, as alleged herein.

27   ///


                                                         -2-
     11891-05/Draft Second Amended Complaint (FINAL)
 1            7.        Uptime and Uptime IPS solicit and/or engage in business in the state of

 2   Nevada by, at a minimum, soliciting and engaging multiple data center providers as

 3   clients/members which are domiciled in or operate in Nevada, including Switch and

 4   Flexential (f/k/a ViaWest) (“ViaWest” or “Flexential”), which clients/members have

 5   engaged in business with Uptime and Uptime IPS by acts that include, but are not limited

 6   to: paying for Uptime and/or Uptime IPS’s alleged certifications; certifying multiple data

 7   center facilities in Las Vegas, Nevada (including Switch and Flexential); and participating

 8   in trade shows in at least Las Vegas, Nevada through which Uptime and /or Uptime IPS

 9   solicit and obtain business from Nevada corporations and others.

10            8.        Uptime and/or Uptime IPS’ website reflects that Uptime and/or Uptime

11   IPS have several customers in Nevada. Thus, by virtue of Uptime’s and/or Uptime IPS’s

12   Nevada-based customers, Uptime and/or Uptime IPS have developed and maintain

13   contractual obligations with residents of the state of Nevada, have received material

14   benefit from doing business in this jurisdiction, and have purposefully availed themselves

15   of the privileges of conducting activities in the state of Nevada, which activities, in part,

16   gave rise to the instant action and establish personal jurisdiction in this district.

17            9.        Uptime and Uptime IPS’ acts and actions as set forth herein have resulted

18   in the injuries to Switch as alleged herein.

19                                                     II. VENUE

20            10.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) as

21   a substantial part of the events or omissions giving rise to Switch’s claims occurred in this

22   judicial district.

23                                                III.    PARTIES

24            11.       Plaintiff Switch, Ltd. is a Nevada corporation, with its principal place of

25   business located at 7135 South Decatur Boulevard, Las Vegas, Nevada 89118.

26            12.       Defendant Uptime Institute, LLC is a Delaware limited liability company,

27   which, upon information and belief, has its principal place of business located at 5470


                                                          -3-
     11891-05/Draft Second Amended Complaint (FINAL)
 1   Shilshole Avenue N.W., Suite 500, Seattle, Washington 98107.

 2            13.       Defendant Uptime Institute Professional Services, LLC is a Delaware

 3   limited liability company, which, upon information and belief, has its principal place of

 4   business located at 5470 Shilshole Avenue N.W., Suite 500, Seattle, Washington 98107.

 5                                                     IV.   FACTS

 6            14.       Switch brings this action against Uptime and Uptime IPS for breach of

 7   contract and deceptive trade practices in violation of Nev. Rev. Stat. 598.50903 et seq.,

 8   cancellation of Uptime’s marks based on fraud (violation of 15 U.S.C. § 1120),

 9   cancellation of Uptime’s mark registrations under the Lanham Act (15 U.S.C. § 1064,

10   §1119), and for declaratory relief pursuant to 28 U.S.C. § 2201.

11            15.       Switch’s causes of action under the Lanham Act and request for

12   declaratory relief are based upon Uptime’s improper and fraudulently procured federal

13   service mark registrations for the marks TIER GAP ANALYSIS (Reg. No. 4900276),

14   UPTIME INSTITUTE TIER IV CERTIFIED (Reg. No. 4446381), ACCREDITED TIER

15   SPECIALIST (Reg. No. 4503935), ACCREDITED TIER DESIGNER (Reg. No.

16   4503936), ATS ACCREDITED TIER SPECIALIST UPTIME INSTITUTE (Reg. No.

17   4670383), ATD ACCREDITED TIER DESIGNER UPTIME INSTITUTE (Reg. No.

18   4670382), and TIER-READY (Serial Number 87436668) (collectively, “Uptime Marks”),

19   Uptime’s erroneous claims to exclusive nationwide rights to use of the term “Tier”, and

20   Uptime’s failure to properly control the quality and use of its certification marks, which

21   has directly damaged Switch as alleged herein.

22                                       Background Regarding Switch

23            16.       Switch is a leading global technology solutions corporation whose core

24   business is the design, construction, and operation of ultra-advanced data centers

25   (the “Switch Services”). Switch is widely known as one of the world’s leading designers,

26   builders, and operators of data centers. Switch’s facilities sustainably power, cool, and

27   protect the physical infrastructure and networks necessary to run the Internet.


                                                             -4-
     11891-05/Draft Second Amended Complaint (FINAL)
 1            17.       Switch’s patent-pending and patented technologies are used by hundreds

 2   of clients. Switch’s clients range from Fortune 100 entities to governmental agencies, all

 3   of which obtain Switch’s services because of Switch’s reputation and performance as the

 4   preeminent designer, builder and operator of data centers.

 5            18.       In addition to being well-known for its innovative technologies and

 6   confidential approach to its services, Switch is also recognized for providing military

 7   grade physical security to protect its customers’ data. Switch’s facilities are built to the

 8   highest standards and are monitored 24/7/365 by armed security personnel.

 9            19.       Switch competes in a highly-competitive national and global marketplace

10   for technology clients, with a wide array of other data center providers, cloud providers,

11   hosting providers, and technology companies.

12            20.       Because potential customers can store their data anywhere, including in

13   their own buildings, in their own data center, with a cloud provider, with a

14   telecommunications carrier, with a managed service provider, or with a data center

15   provider, Switch competes nationally, and globally, with a vast array of technology

16   companies in multiple verticals to protect its brand and attract clients.

17            21.       Switch’s provision of the Switch Services and its technology collaboration

18   ecosystem gives its clients access to diversified and wide-ranging options for innovation,

19   economies of scale, risk mitigation, sustainability, operational excellence, and investment

20   protection. Switch provides the Switch Services to a global-reach of customers through

21   its state-of-the-art facilities and data-centers throughout the United States and in various

22   international locations.

23                                      Background Regarding Uptime

24            22.       Uptime touts itself as an unbiased advisory organization focused on

25   improving the performance, efficiency, and reliability of business-critical infrastructure

26   through innovation, collaboration, and independent certifications. However, Uptime does

27   not offer unbiased or independent certifications.


                                                       -5-
     11891-05/Draft Second Amended Complaint (FINAL)
 1            23.       For a costly fee (in the multiple thousands of dollars), Uptime’s affiliate

 2   (Uptime IPS) offers customers an opportunity to obtain “certifications” for the design,

 3   construction, and/or operation of a customer’s data center(s).

 4            24.       After undergoing a purported “rigorous Tier Standards and Certifications”

 5   audit by an “independent” Uptime IPS professional, Uptime (through Uptime IPS) awards

 6   its customers a certification seal, supposedly validating the integrity and quality of either

 7   a data center engineer’s training, or the design, constructed facility, or operational

 8   integrity of a data center.

 9            25.       Uptime publicly claims (and falsely represented to Switch) that Uptime

10   created the four “tier” classification standard, but in fact, the “tier” vernacular and

11   classification standard were created in or around 1998 by a former client of Uptime’s

12   predecessor-in-interest. Uptime has no independent “right” or “privilege” to assert

13   exclusive rights to use the “tier” vernacular.

14            26.       The “tier” classification standard and “tier” vernacular were created by the

15   original author to be used throughout the industry as a means to convey complex data

16   center reliability concepts to a company’s senior management team—a team that generally

17   consists of business leaders (not engineers) and who are responsible for making decisions

18   regarding data center facility acquisition and use. The “tier” classification standard and

19   “tier” vernacular were not created as a proprietary methodology or mark over which

20   Uptime could (or can) assert exclusive ownership or use rights.

21            27.       Uptime and/or Uptime IPS falsely represents to the world (and falsely

22   represented to Switch) that its “tier” classification and certification system is unique,

23   exclusive, and valuable in demonstrating a level (falsely) of design, construction, and/or

24   operation of a customer’s data center(s).

25                                   Uptime’s Deceptive Trade Practices

26            28.       On its website, Uptime and/or Uptime IPS, represents to the public,

27   including Switch, that “Uptime Institute’s Tier Standard and the associated certifications


                                                       -6-
     11891-05/Draft Second Amended Complaint (FINAL)
 1   are the single most important investment” a data center can make.

 2            29.       Uptime and/or Uptime IPS, falsely claims that “…[t]he Standard is

 3   administered by the author of the standard itself, assuring the letter of the standard and

 4   encompassing the vast experience of our team. Tier Certification is not theory, it is fact.

 5   It is a recognized certification by an independent engineering team with a correctly

 6   implemented vision, and an implementation to meet stated business needs.”

 7            30.       Uptime further falsely claims that its “Tier Standards are an unbiased set

 8   of infrastructure and operating criteria that are unique in the industry for their rigor and

 9   comprehensiveness. No other credential carries the weight and stature of Tier

10   Certification, and no other data center standard is actually certified by the standard’s

11   author itself.”

12            31.       In an effort to support its false claims and rewrite history regarding the

13   origin of the “tier” classification system and “tier” vernacular, Uptime and/or Uptime IPS

14   has improperly amended the original white papers published on the subject (which

15   accurate authorship credit and attribution) and republished such papers with the authorship

16   and attribution omitted.

17            32.       At all times relevant hereto, Uptime and/or Uptime IPS knew or should

18   have known that they did not have exclusive ownership or use rights to the “tier”

19   classification standard and “tier” vernacular.

20            33.       Switch’s brand is central to its value because potential customers have

21   many options to choose where they can store their data or technology: e.g. on site within

22   their business, remotely in their own data center, with a cloud provider, with a

23   telecommunications carrier, with a managed service provider, or with a colocation

24   provider such as Switch. Switch competes nationally, and globally, with a vast array of

25   technology companies (not just colocation providers) and uses its brand to differentiate

26   itself from its national and global competition. Consequently, Switch’s services compete

27   with hundreds of competitors in the national and global technology infrastructure


                                                       -7-
     11891-05/Draft Second Amended Complaint (FINAL)
 1   marketplace.

 2            34.       As a result of Uptime and/or Uptime IPS’ false representations regarding

 3   its ownership and the exclusive nature of its alleged “tier” certifications, Switch believed

 4   Uptime and/or Uptime IPS certification was of high value, when in fact it was (and is)

 5   not.

 6            35.       Specifically, Uptime and/or Uptime IPS falsely represented to Switch that

 7   the Uptime and/or Uptime IPS certifications were valuable and would set Switch apart

 8   from Switch’s competitors as Switch would be one of only a few “Tier IV” data centers

 9   certified by Uptime in the world. Moreover, Uptime and/or Uptime IPS falsely

10   represented to Switch that they had exclusive ownership or use rights to the “tier”

11   classification standard and “tier” vernacular when in fact they did not have any such

12   exclusive ownership and/or use rights.

13            36.       In reliance on Uptime’s and Uptime IPS’s representations, Switch entered

14   into several contractual proposals with Uptime, and paid Uptime and/or Uptime IPS

15   hundreds of thousands of dollars, for the cost of certifying Switch’s design, construction

16   and operation of Switch’s data centers.

17            37.       On or about August 9, 2013, Switch and Uptime entered into a contractual

18   proposal for the certification of Switch’s SuperNap 8 Data Center located in Las Vegas,

19   Nevada (“SuperNap 8 Contract”). The SuperNap 8 Contract provided that in exchange for

20   receiving Uptime and/or Uptime IPS’ “operations” certification, Switch would pay

21   Uptime and/or Uptime IPS in excess of $225,000.00.

22            38.       On or about November 14, 2014, Switch and Uptime entered into a

23   contractual proposal for the certification of Switch’s SuperNap 9 Data Center located in

24   Las Vegas, Nevada (“SuperNap 9 Contract”). The SuperNap 9 Contract provided that in

25   exchange for receiving Uptime and/or Uptime IPS’ “design,” “facility,” and “operations”

26   certifications, Switch would pay in excess of $260,000.00.

27   ///


                                                       -8-
     11891-05/Draft Second Amended Complaint (FINAL)
 1            39.       Switch underwent multiple audits and inspections by Uptime IPS to obtain

 2   two separate “Tier IV” design certifications, “Tier IV” facility certifications, and “Tier

 3   IV” Gold certifications, for Switch’s data centers. Switch pursued these “certifications”

 4   with Uptime and/or Uptime IPS based on Uptime’s and/or Uptime IPS’s assurance that

 5   the certifications it issued to Switch would provide valuable transparency and quantifiable

 6   market differentiation from Switch’s competitors, and based upon the representation that

 7   Uptime and/or Uptime IPS had exclusive ownership or use rights to the “tier”

 8   classification standard and “tier” vernacular. Uptime’s and/or Uptime IPS’s

 9   representations to Switch regarding these “certifications” constituted a knowing false

10   representation that Uptime’s services were of a particular standard, quality and/or grade,

11   when in fact the “certifications” were of another standard, quality and/or grade.

12            40.       Unbeknownst to Switch at the time it entered into the contractual

13   proposals, Uptime and/or Uptime IPS was knowingly permitting other data center

14   facilities to falsely claim receipt of and use Uptime’s certification to convey to the public

15   that a data center was certified by Uptime and met certain standards, when in fact such

16   data center(s) were not certified by Uptime and did not meet standards.

17            41.       Moreover, at the time Switch entered into the contractual proposals with

18   Uptime and/or Uptime IPS, and contrary to Defendants’ misrepresentations that induced

19   Switch to enter into these agreements, the certifications Uptime and Uptime IPS issued

20   were not of exceptional or high value. Rather, the certifications were of little to no value

21   as Uptime and/or Uptime IPS failed (and continues to fail) to exert any quality control

22   over third-party misuse of the certifications.

23            42.       The deception was, and continues to be, perpetrated via Uptime and/or

24   Uptime IPS’s design and facility certification scheme, which is misleading to the public

25   (and to Switch) and constitutes deceptive trade practices.

26            43.       For example, Uptime and/or Uptime IPS issues certifications for the design

27   of data centers, which merely certifies the functionality and capacity evidenced in the


                                                       -9-
     11891-05/Draft Second Amended Complaint (FINAL)
 1   engineering and architectural specifications of a facility that has not yet been built. Uptime

 2   and/or Uptime IPS permits its “design” certified data centers to use the Uptime Marks to

 3   convey to the public the data center meets certain quality standards, when in fact the actual

 4   physical structure may not be consistent with the initial designs and therefore does not

 5   meet quality standards that Uptime and/or Uptime IPS promote.

 6            44.       Uptime and/or Uptime IPS also identifies its “design” certified data centers

 7   on its own website, which misleads consumers into believing the data centers meet certain

 8   quality standards, when in fact they do not. Thus, Uptime and/or Uptime IPS grants

 9   “certifications” to data centers based on pre-build designs despite the fact the data center

10   may not ever be built to that design.

11            45.       For example, ViaWest paid Uptime and/or Uptime IPS for a “design”

12   certification. Uptime and/or Uptime IPS granted ViaWest a “Tier IV” “design”

13   certification, when in fact, the ViaWest facility as built only satisfied the standards of

14   Uptime’s purported “Tier III” standard. In an effort to deceive, ViaWest advertised and

15   promoted itself as a certified Uptime and/or Uptime IPS “Tier IV” facility—which was

16   patently false.

17            46.       Similarly, Uptime and/or Uptime IPS granted Swanson Rink—a data

18   center in Colorado—a “Tier IV” “design” certification, but Swanson Rink’s facility only

19   met Uptime and/or Uptime IPS’ “Tier II” facility standards. In an effort to deceive,

20   Swanson Rink advertised and promoted itself as an Uptime and/or Uptime IPS “Tier IV”

21   facility—which was patently false.

22            47.       Switch informed Uptime and/or Uptime IPS on multiple occasions that its

23   “design” and “facility” certification scheme was resulting in deception, devaluing the

24   certifications Switch for which paid hundreds of thousands of dollars, and harming

25   Switch’s ability to fairly compete in the marketplace.

26            48.       Uptime and/or Uptime IPS refused to prevent or stop such deceptive use

27   and/or aided in the perpetuation of the abuse of the Uptime Marks.


                                                       - 10 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            49.       Uptime and/or Uptime IPS’ deceptive “design” and “facility” certification

 2   scheme garnered the attention of the Nevada Attorney General. On February 2, 2015, the

 3   Nevada Attorney General sent a letter to Uptime and/or Uptime IPS’ client ViaWest, Inc.

 4   requesting documentation proving why ViaWest was not in violation of NRS 598 based

 5   on advertising that claimed ViaWest was certified by Uptime as a “Tier IV” data center,

 6   when in fact it was not. Rather, ViaWest had been issued a “Tier IV” design certification

 7   by Uptime and/or Uptime IPS, despite the fact it was not, and is unlikely to ever be, a

 8   “Tier IV” facility.

 9            50.       Despite Switch, and other members of the public, having notified Uptime

10   and/or Uptime IPS on more than one occasion of the ongoing misuse and abuse of the

11   Uptime IPS certifications, neither Uptime nor Uptime IPS prevented (or prevents) the

12   misuse and abuse.

13            51.       As a result of Uptime and/or Uptime IPS’ misleadingly deceptive “design”

14   and “facility” certification scheme, Switch has lost customers and suffered significant

15   damages. Specifically, Switch has lost multiple clients due to Uptime and/or Uptime IPS’s

16   deceptive issuance of “design” certifications for data centers facilities that do not meet the

17   same “facility” standard. The certification scheme and resulting abuse of the Uptime

18   and/or Uptime IPS certifications leads Switch’s potential clients to mistakenly believe the

19   competing data center is an equivalent facility, when in fact they are not.

20            52.       Moreover, Switch’s customers and potential customers challenge the cost

21   of Switch’s higher-tier data center and demand lower prices from Switch because lower-

22   tier data centers are setting lower prices and charges when such lower-tier data centers are

23   using (with Uptime and/or Uptime IPS’s knowledge and consent) deceptive certifications

24   issued by Uptime and Uptime IPS to falsely claim higher-tier Uptime certifications.

25            53.       Based on such unregulated and deceptive use of the Uptime Marks, Switch

26   has suffered, and will continue to suffer, damage to Switch’s business.

27   ///


                                                       - 11 -
     11891-05/Draft Second Amended Complaint (FINAL)
                             Uptime’s Fraudulent Mark Registrations,
 1                 Naked Licensing, and Failure to Police Uses of the Uptime Marks
 2
              54.       Despite the Uptime Marks’ use as certification marks, not to offer any
 3
     services, Uptime improperly and fraudulently acquired the following service mark
 4
     registrations with the USPTO:
 5

 6

 7

 8
              a.                          – filed on October 24, 2012 as Serial No. 85762454, and
 9
                    registered on December 10, 2013 as Registration No. 4,446,381, and claiming
10                  a first date of use and first date of use in commerce of August 25, 2009;

11            b. ACCREDITED TIER DESIGNER – filed on July 23, 2012 as Serial No.
                 85684245, and registered on April 1, 2014 as Registration No. 4,503,936, and
12               claiming a date of first use and date of first use in commerce of September 30,
                 2009;
13
              c. ACCREDITED TIER SPECIALIST – filed on July 23, 2012 as Serial No.
14
                 85684221, and registered on April 1, 2014 as Registration No. 4,503,935, and
15               claiming a date of first use and date of first use in commerce July 21, 2010;

16

17

18

19            d.                           – filed on April 30, 2014 as Serial No. 86267713, and
                    registered on January 13, 2015 as Registration No. 4,670,382, and claiming a
20                  first date of use and first date of use in commerce of September 30, 2009;
21

22

23

24
              e.                          – filed on April 30, 2014 as Serial No. 86267721, and
25                  registered on January 13, 2015 as Registration No. 4,670,383, and claiming a
                    date of first use and a date of first use in commerce of July 31, 2010; and
26
     ///
27


                                                       - 12 -
     11891-05/Draft Second Amended Complaint (FINAL)
              f. TIER GAP ANALYSIS – filed on November 4, 2014 as Serial No. 86444262,
 1               and registered on February 16, 2016 as Registration No. 4,900,276, and
 2               claiming a date of first use and a date of first use in commerce of March 31,
                 2014.
 3

 4            55.       Uptime also owns a pending intent-to-use trademark application before the

 5   USPTO for the mark TIER-READY, which was filed on May 4, 2017 and assigned Serial

 6   No. 87436668.

 7            56.       Uptime does not offer the services it claims it offers under these Uptime

 8   Marks. In fact, Uptime does not offer any of these services to customers. Rather, according

 9   to Uptime, Uptime IPS uses these marks to offer and award its alleged “certifications” and

10   does not itself offer services in association with these marks.

11            57.       Even though Uptime admits that Uptime IPS offers “certification”

12   services, neither Uptime nor Uptime IPS has registered any certification marks with the

13   USPTO. Nevertheless, Uptime and/or Uptime IPS claims to have “certified over 1000

14   leading data center facilities worldwide for design, construction, management, and

15   operations.”

16            58.       Recipients of Uptime’s and/or Uptime IPS’s certifications are awarded a

17   letter, a foil (incorporating the Uptime Marks), and/or website-listing bearing one or more

18   of the Uptime Marks, for use by the recipient to convey to the public the recipient is

19   certified by Uptime. The foils use the phrase “certified.” Therefore, the public perception

20   of the Uptime Marks is that they are certification marks, not service marks.

21            59.       As such, the public (including Switch) has been, and continues to be

22   deceived, and the USPTO has been misled, as to Uptime’s use of the Uptime Marks.

23            60.       The public perception that the Uptime Marks are certification marks is

24   further evidenced by the manner and context of Uptime’s use of the Uptime Marks on the

25   specimens Uptime submitted to the USPTO in support of registration for the Uptime

26   Marks.

27   ///


                                                       - 13 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            61.       The Uptime Marks serve as certification marks as defined in Section 45 of

 2   the Lanham Act, not service marks. Registrations issued by the USPTO for a service mark,

 3   when the marks are in fact certification marks, are invalid, void ab initio, and must be

 4   cancelled.

 5            62.       The specimens Uptime submitted to the USPTO, the manner in which

 6   Uptime IPS uses the Uptime Marks, and Uptime’s own assertions, namely, that Uptime

 7   IPS is the only organization permitted to certify data centers under the Uptime Marks,

 8   indicates that Uptime’s pursuit of, and the USPTO’s issuance of, service mark

 9   registrations was inappropriate, fraudulently obtained, and ultimately led to the creation

10   of public confusion regarding the certification procedures proffered by Uptime.

11            63.       Switch is informed and believes, and thereupon alleges, that Uptime and/or

12   Uptime IPS is not using the Uptime Marks “in commerce” for the services identified in

13   the registrations for the Uptime Marks.

14            64.       Because Uptime IPS is not using the Uptime Marks as service marks to

15   identify the source or origin of Uptime IPS services, nor to certify goods or services which

16   purportedly meet certain standards in relation to quality, materials, or mode of

17   manufacture, the Uptime Mark registrations are invalid and must be cancelled.

18            65.       Moreover, Switch is informed and believes, and thereupon alleges, that

19   Uptime knowingly made false, material, misrepresentations of fact that the Uptime Marks

20   have been used in commerce in connection with the services identified in the respective

21   registrations, with the willful intent to deceive the USPTO for the purposes of obtaining

22   registrations for the Uptime Marks as service marks, rather than certification marks.

23            66.       Switch is informed and believes, and thereupon alleges, that Uptime

24   intentionally sought the wrong type of mark registration from the USPTO because the

25   rights of a certification mark registrant differ significantly from those of a service mark

26   registrant in that a certification mark must be made available without discrimination to

27   certify the goods/services of any person who maintains the standards or conditions which


                                                       - 14 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1   such mark certified.

 2            67.       Switch is informed and believes, and thereupon alleges, that Uptime

 3   intentionally misled the USPTO into registering its marks as service marks to avoid the

 4   more rigorous examination the USPTO conducts prior to approving registration of

 5   certification marks.

 6            68.       In order to acquire a proper registration as a certification marks, Uptime

 7   would have had to provide the USPTO with: (1) a copy of Uptime’s certification standards

 8   governing use of the certification mark on or in connection with Uptime’s services; (2) a

 9   verified statement that Uptime is not engaged, and will not engage, in the marketing of

10   services to which the mark is applied, except to advertise or promote recognition of the

11   certification program or services that meet certification standards of Uptime; (3) a

12   specimen of use showing how third parties use the Uptime Marks; and (4) a date of first

13   use that its certification mark was used by Uptime’s authorized users, because it cannot

14   be used by Uptime itself.

15            69.       Pursuant to Section 15 of the Lanham Act § 1064(5), using a mark for two

16   different purposes (i.e., use for certifications and as a trademark or service mark),

17   invalidates a mark.

18            70.       Upon information and belief, Uptime’s false statements to the USPTO

19   regarding the nature of Uptime and/or Uptime IPS’s use of the Uptime Marks were

20   material misrepresentations because Uptime’s use of the marks is as certification marks,

21   not service marks and as such, the USPTO would not have issued registrations for the

22   Uptime Marks without Uptime’s meeting of the heightened application requirements.

23            71.       On October 24, 2012, a representative of Uptime filed a service mark

24   application with the USPTO for the mark TIER IV UPTIME INSTITUTE CERTIFIED

25   (and design) (Ser. No. 85762454) fraudulently asserting (under penalty of perjury) that

26   Uptime was the owner and source using the mark for “Consulting services in the field of

27   data center design, management and operation; Analysis and evaluation of data center


                                                       - 15 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1   design and facilities for the purpose of certifying new and existing data centers” in

 2   International Classes 35 and 42, when in fact, Uptime IPS uses the mark to certify the

 3   goods/services of third-parties.

 4            72.       The specimen submitted to the USPTO on October 24, 2012 indicates that

 5   Uptime IPS and not Uptime is the true source of any services performed using the TIER

 6   IV UPTIME INSTITUTE CERTIFIED mark. The specimen factually states that “Uptime

 7   Institute Professional Services team of consultants reviews 100% drawings in our offices”

 8   and “Uptime Institute Professional Services team of consultants gathers data on site over

 9   multiple days in order to validate the facility’s Tier objective.” The specimen factually

10   states that once the Uptime IPS entity performs the services claimed under the applied for

11   mark, “A successful review culminates with Uptime Institute awarding a letter and foil of

12   Tier Certification of Design Documents” and/or “The successful completion of the on-site

13   review culminates with Uptime Institute awarding a letter, foil, and plaque of Tier

14   Certification of Constructed Facility”. The specimen poses the following question to

15   potential customers: “Why Uptime Institute Professional Services? FIRST & ONLY to

16   consult and Certify to the Tier Classification System and Operational Sustainability

17   Standards”. The specimen is stamped with the Uptime IPS mark (Uptime InstituteTM

18   professional services, LLC) to further indicate that Uptime IPS is the true owner and user

19   of the applied for mark.

20            73.       On May 24, 2013, in response to an Office Action mailed November 27,

21   2012, Uptime bifurcated its claimed services. Uptime designated services related to

22   “Consulting services in the field of data center design, management and operation” to

23   International Class 035 and designated services related to “Analysis and evaluation of data

24   center design and facilities for the purpose of certifying new and existing data centers” to

25   International Class 042, effectively admitting and acknowledging that there are

26   categorical differences between “Consulting services” and “Analysis and evaluation for

27   the purpose of certifying”.


                                                       - 16 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            74.       Additionally, Uptime resubmitted an identical or substantially similar

 2   specimen as was filed on October 24, 2012, again fraudulently asserting that Uptime was

 3   the owner and source of the services for the TIER IV UPTIME INSTITUTE CERTIFIED

 4   mark, however, the specimen still indicated that Uptime IPS and not Uptime is the true

 5   source of any services performed using the mark.

 6            75.       On April 5, 2019 Uptime filed a Combined Declaration of Use and

 7   Incontestability under Sections 8 & 15. The Declaration resubmits substantially the same

 8   specimen as was filed during the application process, except the stamp indicating Uptime

 9   IPS (Uptime InstituteTM professional services, LLC) as the user and source of the TIER

10   IV UPTIME INSTITUTE CERTIFIED mark is notably replaced with a stamp (Uptime

11   Institute®) registered to Uptime.

12            76.       Relying upon Uptime’s false, material, misrepresentations of fact

13   regarding Uptime’s use of TIER IV UPTIME INSTITUTE CERTIFIED (and design), on

14   December 10, 2013, the USPTO issued Registration No. 4446381 for the mark.

15            77.       On July 23, 2012, Uptime improperly filed service mark applications with

16   the USPTO for the marks ACCREDITED TIER SPECIALIST (Ser. No. 85684221) and

17   ACCREDITED TIER DESIGNER (Ser. No. 85684245) asserting (under penalty of

18   perjury) that Uptime was using the marks for services in Class 41, when in fact, Uptime

19   and/or Uptime IPS uses the marks to certify the services of individuals.

20            78.       Relying upon Uptime’s false, material, misrepresentations of fact

21   regarding use of the marks, on April 1, 2014, the USPTO issued Registration Nos.

22   4503935 and 4503936, respectively.

23            79.       On April 30, 2014, Uptime improperly filed service mark applications with

24   the USPTO for the marks ATD ACCREDITED TIER DESIGNER UPTIME INSTITUTE

25   (and Design) (Ser. No. 86267713) and ATD ACCREDITED TIER SPECIALIST

26   UPTIME INSTITUTE (and Design) (Ser. No. 86267721) asserting (under penalty of

27   perjury) that Uptime was using the marks for services in Class 41, when in fact, Uptime


                                                       - 17 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1   and/or Uptime IPS uses the marks to certify the services of individuals.

 2             80.      Relying upon Uptime’s false, material, misrepresentations of fact

 3   regarding use of the marks, on January 13, 2015, the USPTO issued Registration Nos.

 4   4670382 and 460383, respectively.

 5             81.      Upon information and belief, but for Uptime’s false, material,

 6   misrepresentations of fact regarding Uptime’s use of the forgoing marks, the USPTO

 7   would not have issued Registration Nos. 4446381, 4503935, 4503936, 4670382 and

 8   460383.

 9             82.      Because Uptime’s forgoing registrations were acquired by fraud on the

10   USPTO, the registrations are void ab initio because they are not the proper type of

11   registration, and they must be cancelled.

12             83.      Even if Uptime’s registrations for service marks are proper, which they are

13   not, the owner of a service mark must assert reasonable quality control over all third-party

14   users of its service mark. Failure to assert reasonable quality control over third-party uses

15   of a service mark (aka “naked licensing”) results in total abandonment of all trademark

16   rights.

17             84.      Uptime and/or Uptime IPS claims its service marks are valid and

18   enforceable. However, Uptime and/or Uptime IPS has abandoned all rights in the marks

19   due by failing to exert reasonable quality control over the hundreds of third-party uses of

20   the marks.

21             85.      Uptime IPS does not own or hold any registrations for the Uptime Marks.

22   Upon information and belief, Uptime IPS does not have a license agreement with Uptime

23   for the trademark registrations. Moreover, upon information and belief, the hundreds of

24   third-party users of the Uptime Marks do not have license agreements with Uptime for

25   use of the marks. Upon information and belief, Uptime does not enter into licensing

26   agreements with any of the third-party users of the Uptime Marks, including, without

27   limitation Uptime IPS.


                                                       - 18 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            86.       Even if Uptime has granted third-party users implied licenses to use the

 2   Uptime Marks, such prolific third-party use of a service mark constitutes naked-licensing

 3   and results in total abandonment of the Uptime Marks and a loss of all trademark rights.

 4       Switch’s Registration of the Distinctive TIER “ELITE”® and TIER 5® Marks

 5            87.       On or about February 28, 2012, Switch obtained registration of the mark

 6   TIER “ELITE”® on the USPTO Principal Register as Registration No. 4,104,346. Switch

 7   has used this mark continuously in commerce since at least January 1, 2011.

 8            88.       Further, Switch is using its TIER “ELITE”® mark in commerce in

 9   association with the Switch Services, including, but not limited to, the provision of

10   computer services, telecommunications access services, and telecommunications

11   communication networks.

12            89.       On or about December 8, 2015, Switch obtained registration of the mark

13   TIER 5® on the USPTO’s Principal Register as Registration No. 4,867,486. Switch has

14   used, and continues to use, its TIER 5® mark in commerce in association with the Switch

15   Services, including, but not limited to, the provision of computer services,

16   telecommunications access services, and telecommunications communication networks.

17            90.       Based on its pioneering innovation and patent-pending design and

18   operations of world-renowned data centers, telecommunications and cloud ecosystems,

19   Switch created the independent TIER “ELITE”® and TIER 5® identifiers to distinguish

20   Switch’s industry-leading Switch Services from those offered by Switch’s competitors.

21            91.       Switch also owns various trademark applications currently pending before

22   the USPTO including, but not limited to:

23                  a. TIER 5 PLATINUM HYBRID CLOUD – filed on May 4, 2018, Serial.

24                      No. 87908042;

25                  b. TIER 5 PLATINUM HYBRID CLOUD – filed on May 4, 2018, Serial.

26                      No. 87908024

27


                                                       - 19 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1   (collectively, “Switch Applications”). 1

 2            92.       Switch’s multistate and global operations, rapid corporate growth,

 3   considerable market and commercial successes, extensive marketing and advertising, and

 4   the variant channels of trade in which the Switch Marks are utilized and the Switch

 5   Services are delivered, have collectively contributed to the Switch Marks having acquired

 6   fame and distinctiveness.

 7            93.       Switch has continuously used the Switch Marks in commerce in

 8   association with the Switch Services, and to identify, publicize and market the Switch

 9   Services.

10            94.       The filing date of Switch’s application for its registered mark TIER

11   “ELITE”® predates the filing dates of all the applications for the Uptime Marks.

12                   Proceedings Before the Trademark Trial and Appeal Board

13            95.       Switch and Uptime are engaged in numerous disputes pending before the

14   Trademark Trial and Appeal Board (“TTAB”) regarding cancellation of registered marks

15   and opposition to pending applications.

16            96.       Uptime’s allegations in its TTAB Petitions to Cancel and Notices of

17   Opposition go beyond merely challenging Switch’s registrations, and set forth the

18   elements for a cause of action for trademark infringement, including, among other things,

19   allegations that Switch’s use of its TIER 5®, TIER “ELITE”®, and TIER 5 PLATINUM

20   HYBRID CLOUD trademarks, when used in connection with Switch’s services, are likely

21   to cause confusion, mistake, or to deceive consumers such that Uptime will be damaged

22   by continued use and registration of Switch’s marks.

23            97.       Furthermore, despite requesting several extensions over the last year and

24   making representations it was interested in negotiating a settlement, on April 1, 2019,

25   Uptime filed two more TTAB proceedings against Switch, opposing Switch’s pending

26
     1
      The marks identified in Paragraphs 83, 85, and 87 above are hereinafter referred to collectively as the
27   “Switch Marks”.


                                                       - 20 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1   applications for its TIER 5 PLATINUM HYBRID CLOUD trademarks Proceeding Nos.

 2   91247317 and 91247319.

 3            98.       Based on Uptime’s allegations in the TTAB proceedings, Switch has a

 4   reasonable apprehension of liability sufficient to satisfy the existence of an actual and

 5   justiciable controversy properly before this Court. As such, an actual case or controversy

 6   exists between the parties that cannot be resolved by the TTAB.

 7                                        IV. CLAIMS FOR RELIEF

 8                                        FIRST CLAIM FOR RELIEF

 9                                              (Breach of Contract)

10            99.       Switch hereby incorporates by this reference each and every allegation set

11   forth in Paragraphs 1 through 96 as if fully set forth herein.

12            100.      In 2013 and 2014, Switch entered into valid contractual proposals with

13   Uptime and/or Uptime IPS with regard to Switch’s obtaining design, construction and

14   operation certifications at the “Tier IV” level promoted by Uptime and/or Uptime IPS.

15            101.      As a material part of the benefit of the bargain, Switch expected—based

16   on representations made by Uptime and/or Uptime IPS—that the Uptime and/or Uptime

17   IPS certifications were valuable and would set Switch apart from Switch’s competitors as

18   Switch would be one of only a few “Tier IV” data centers certified by Uptime, and that

19   Uptime and/or Uptime IPS had exclusive ownership or use rights to the “tier”

20   classification standard and “tier” vernacular.

21            102.      Switch paid Uptime and/or Uptime IPS hundreds of thousands of dollars

22   for the expected benefit of the bargain that Switch expected from its contractual proposals

23   with Uptime and/or Uptime IPS.

24            103.      As alleged herein, Uptime and/or Uptime IPS failed to deliver the material

25   benefits of the bargain expected by Switch. Uptime’s and/or Uptime IPS’s failures

26   constitute breach of the contractual proposals by and between the parties.

27   ///


                                                       - 21 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            104.      Switch has been damaged as a result of Uptime’s and/or Uptime IPS’s

 2   breaches of the contractual proposals, in an amount to be proven at trial.

 3                                          SECOND CLAIM FOR RELIEF

 4    (Deceptive Trade Practices in Violation of NRS 598.0903, et seq. and NRS 41.600)

 5            105.      Switch hereby incorporates by this reference each and every allegation set

 6   forth in Paragraphs 1 through 102 as if fully set forth herein.

 7            106.      Switch has a cause of action for violation of Nevada’s Deceptive Trade

 8   Practices Act, NRS 598.0903, et seq., pursuant to NRS 41.600.

 9            107.      Pursuant to NRS 598.0915, Uptime and Uptime are prohibited from

10   engaging in deceptive trade practices by, among other things, knowingly: (a) making false

11   representations as to the source, sponsorship, approval or certification of goods or services

12   for sale; (b) making a false representation as to affiliation, connection, association with or

13   certification by another person; (c) representing that goods or services for sale or lease are

14   of a particular standard, quality or grade, or that such goods are of a particular style or

15   model, if [Uptime and/or Uptime IPS] know that they are of another standard, quality,

16   grade, style or model; or (d) knowingly makes any other false representation in a

17   transaction.

18            108.      By knowingly and intentionally issuing certifications which convey to the

19   public that competitive data center(s) has attained a level of certification that it has not

20   attained, Uptime and/or Uptime IPS engages in deceptive trade practices to the detriment

21   of Switch.

22            109.      By knowingly and intentionally identifying competitive data center(s) on

23   their websites in conjunction with misleading certifications that convey to the public the

24   data center(s) has attained a level of certification that it has not attained, Uptime and/or

25   Uptime IPS has engaged in deceptive trade practices to the detriment of Switch.

26            110.      By knowingly and intentionally permitting its clients and third parties to

27   use the Uptime Marks in a deceptive, false, or untruthful manner, Uptime and/or Uptime


                                                       - 22 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1   IPS has engaged in deceptive trade practices to the detriment of Switch.

 2            111.      By knowingly, intentionally, and falsely claiming creation of the “tier”

 3   classification and “tier” vernacular, and that Uptime and/or Uptime IPS’ program is

 4   overseen by the original author, Uptime and/or Uptime IPS has engaged in deceptive trade

 5   practices to the detriment of Switch.

 6            112.      By knowingly and intentionally republishing white papers with creation

 7   and authorship attribution omitted with the intent of misleading the public into believing

 8   Uptime and/or Uptime IPS created the “tier” classification system and “tier” vernacular,

 9   Uptime and/or Uptime IPS has engaged in deceptive trade practices to the detriment of

10   Switch.

11            113.      By knowingly, intentionally, and falsely representing to Switch that the

12   Uptime and/or Uptime IPS certifications were valuable and would set Switch apart from

13   Switch’s competitors as Switch would be one of only a few “Tier IV” data centers in the

14   world certified by Uptime, and by falsely representing to Switch that they had exclusive

15   ownership or use rights to the “tier” classification standard and “tier” vernacular when in

16   fact they did not have any such exclusive ownership and/or use rights, Uptime and/or

17   Uptime IPS has engaged in deceptive trade practices to the detriment of Switch.

18            114.      Switch has been damaged as a result of Uptime’s and/or Uptime IPS’s

19   deceptive trade practices in an amount to be proven at trial, and Switch is further entitled

20   to all remedies available under the provisions of NRS Chapter 598.0903, et seq.

21                                      THIRD CLAIM FOR RELIEF

22   (Violation of 15 U.S.C. § 1120 and Cancellation of Registrations (15 U.S.C. § 1064))

23            115.      Switch hereby incorporates by this reference each and every allegation set

24   forth in Paragraphs 1 through 112 as if fully set forth herein.

25            116.      Switch is informed and believes, thereupon alleges, that Uptime procured

26   registrations for the Uptime Marks by a false or fraudulent declaration or representation

27   to the USPTO or by other false means.


                                                       - 23 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            117.      Switch is informed and believes, and thereupon alleges, that the registered

 2   owner Uptime has not and is not using the Uptime Marks “in commerce” for the services

 3   identified in the registrations for the Uptime Marks and knowingly made false, material,

 4   misrepresentations of fact regarding the nature of its use of the Uptime Marks with the

 5   willful intent to deceive the USPTO for the purposes of obtaining registrations for the

 6   Uptime Marks.

 7            118.      Switch is informed and believes, and thereupon alleges, that Uptime

 8   intentionally committed a fraud on the USPTO by filing service mark applications, and

 9   providing misleading declarations under penalty of perjury, rather than seeking proper

10   registration of its marks as certification marks.

11            119.      Switch is informed and believes, and thereupon alleges, that Uptime

12   intentionally misled the USPTO into registering its marks as service marks to avoid the

13   more rigorous examination the USPTO conducts prior to approving registration of

14   certification marks.

15            120.      Switch is informed and believes, and thereupon alleges, that Uptime’s false

16   statements to the USPTO regarding the nature of Uptime and/or Uptime IPS’s use of the

17   Uptime Marks were material misrepresentations made with the intent to induce the

18   USPTO to rely upon such false statements because Uptime and/or Uptime IPS knew at

19   the time of filing they were using the Uptime Marks as certification marks and not service

20   marks.

21            121.      Switch is informed and believes, and thereupon alleges, Uptime and/or

22   Uptime IPS predominantly perform services related to analysis for certification and not

23   consulting.

24            122.      Switch is informed and believes, and thereupon alleges, Uptime and/or

25   Uptime IPS combined its dominant certification mark activities with its tertiary, if at all

26   existent, consulting services in its applications for registration.

27   ///


                                                       - 24 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            123.      Switch is informed and believes, and thereupon alleges, Uptime and/or

 2   Uptime IPS were aware that a certification mark may not be the same mark that the person

 3   uses as a service mark because using the mark for two contradictory purposes would result

 4   in confusion and uncertainty about the meaning of the mark and would invalidate the mark

 5   for either purpose.

 6            124.      Switch is informed and believes, and thereupon alleges, that if not but for

 7   Uptime’s false representations, the USPTO would not have issued registrations for the

 8   Uptime Marks without Uptime’s meeting of the heightened application requirements for

 9   certification marks.

10            125.      Switch is informed and believes, and thereupon alleges, that Uptime made

11   further false statements to the USPTO with the intent to preserve the registrations and

12   improperly claim incontestability status for its TIER IV UPTIME INSTITUTE

13   CERTIFIED (Reg. No. 4446381), ACCREDITED TIER SPECIALIST (Reg. No.

14   503935) and ACCREDITED TIER DESIGNER (Reg. No. 4503936) marks when it filed

15   its Combined Declaration of Use and Incontestability under Sections 8 & 15 of the

16   Lanham Act stating, under penalty of perjury, “[t]here is no proceeding involving said

17   rights pending and not finally disposed of either in the United States Patent and Trademark

18   Office or in a court,” when in fact, Uptime was well aware that the TTAB proceedings

19   between the parties had been ongoing for several years.

20            126.      Based on its false and fraudulent conduct as alleged herein, Uptime and/or

21   Uptime IPS is liable to Switch for damages pursuant to 15 U.S.C. § 1120, in an amount to

22   be proven at trial.

23            127.      Switch is further entitled to a declaratory order cancelling all registrations

24   for the Uptime Marks pursuant to 15 U.S.C. § 1119.

25   ///

26   ///

27   ///


                                                       - 25 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1                                     FOURTH CLAIM FOR RELIEF

 2                     (Cancellation of Marks for Abandonment of Trademark Rights
 3                             Pursuant to 15 U.S.C. §§ 1119 and 1064)

 4            128.      Switch hereby incorporates by this reference each and every allegation set

 5   forth in Paragraphs 1 through 127 as if fully set forth herein.

 6            129.      Switch has been, and continues to be, damaged by the registrations for the

 7   Uptime Marks.

 8            130.      Uptime’s trademark registrations for the Uptime Marks are of the wrong

 9   type. Specifically, Uptime acquired service mark registrations, when in fact the Uptime

10   Marks should be certification marks.

11            131.      Because the registrations for the Uptime Marks are of the wrong type, the

12   registrations are void ab initio.

13            132.      Alternatively, cancellation of any and all of the Uptime Marks is proper

14   because Uptime permits the use of the Uptime Marks for purposes other than certification,

15   and/or Uptime discriminately uses and enforces the Uptime Marks to certify or continue

16   to certify the services of third-parties who do not maintain the standards or conditions for

17   which the Uptime Marks are used.

18            133.      Uptime does not use the Uptime Marks in association with the services

19   identified in the registrations for the Uptime Marks and Uptime and/or Uptime IPS has

20   failed to control, and/or is not able to legitimately exercise control over, the uses of the

21   Uptime Marks in association with the certification for which Uptime and/or Uptime IPS

22   purports to offer under the Uptime Marks.

23            134.       Even if the Uptime Marks are service marks, Uptime and/or Uptime IPS’

24   failure to exercise the necessary quality control over third-party uses of the Uptime Marks,

25   and Uptime’s “naked” or unsupervised licensing of the Uptime Marks to third-parties,

26   constitutes abandonment and a loss of all trademark rights.

27   ///


                                                       - 26 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            135.      This Court has authority to order cancellation of all registrations for the

 2   Uptime Marks pursuant to 15 U.S.C. § 1119.

 3            136.      Pursuant to 15 U.S.C. § 1064(3), Switch is being damaged by the

 4   registrations for the Uptime Marks, and such registrations should be cancelled pursuant to

 5   15 U.S.C. § 1119.

 6                                       FIFTH CLAIM FOR RELIEF

 7                (Violation of 15 U.S.C. § 1 -- Agreements in Restraint of Trade)

 8            137.      Switch hereby incorporates by this reference the foregoing allegations set

 9   forth in Paragraphs 1 through 136 as if fully set forth herein.

10            138.      Uptime possesses substantial market power in the relevant market, as

11   demonstrated by Uptime’s high market share, barriers to entry, its actual exclusion of

12   competition, and its ability to charge supra-competitive prices in the national data center

13   services certification market.

14            139.      As alleged above, Uptime has entered into anticompetitive and

15   discriminatory agreements with customers implemented with inconsistent and unfair

16   procedures, biased towards paying infringers, in a “pay to play” model, with the purpose

17   and effect of unreasonably restraining trade and commerce in the relevant market.

18            140.      Additionally, rather than providing the certification at a reasonable cost to

19   all, Uptime charges hundreds of thousands of dollars per certification, and different

20   amounts per customer.

21            141.      Uptime’s solicitation and enforcement of the exclusionary contracts

22   described above constitute unlawful agreements, contracts, and concerted activity that

23   create an unreasonable barrier to entry to apply for or receive certification and/or

24   recertification that unreasonably restrain trade in the relevant market in violation of

25   Section 1 of the Sherman Act.

26            142.      Uptime’s exclusionary contracts have foreclosed a substantial share of

27   competitors and had anticompetitive effects in the relevant market.


                                                       - 27 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            143.      Uptime’s exclusionary contracts have no procompetitive benefit or

 2   justification. The anticompetitive effects of its exclusionary contracts outweigh any

 3   purported procompetitive justifications.

 4            144.      As a result of Uptime’s exclusionary contracts, and the harm to

 5   competition caused by those contracts, Switch has suffered substantial injuries to its

 6   business and property in an amount to be proven at trial and automatically trebled, as

 7   provided by 15 U.S.C. § 15.

 8            145.      Switch is also entitled to recover from Uptime costs of suit, including

 9   unreasonable attorney fees, as provided by 15 U.S.C. § 15.

10                                       SIXTH CLAIM FOR RELIEF

11       (Violation of Nev. Rev. Stat. § 598A.060 -- Agreements in Restraint of Trade)

12            146.      Switch hereby incorporates by this reference each and every allegation set

13   forth in Paragraphs 1 through 145 as if fully set forth herein.

14            147.      Uptime possesses substantial market power in the relevant market, as

15   demonstrated by Uptime’s high market share, barriers to entry, its actual exclusion of

16   competition, and its ability to charge supra-competitive prices in the relevant market

17   described above.

18            148.      As alleged above, Uptime has entered into anticompetitive and

19   discriminatory agreements with customers implemented without fair procedures with the

20   purpose and effect of unreasonably restraining trade and commerce in the relevant market.

21            149.      Uptime’s solicitation and enforcement of the exclusionary contracts

22   described above constitute unlawful agreements, contracts, and concerted activity that

23   create an unreasonable barrier to entry to apply for or receive certification and/or

24   recertification that unreasonably restrain trade in the relevant market in violation of

25   Nevada Revised Statutes Section 589A.060.

26            150.      Uptime’s exclusionary contracts have foreclosed a substantial share of

27   competitors and had anticompetitive effects in the relevant market.


                                                       - 28 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1            151.      Uptime’s exclusionary contracts have no procompetitive benefit or

 2   justification. The anticompetitive effects of its exclusionary contracts outweigh any

 3   purported procompetitive justifications.

 4            152.      As a result of Uptime’s exclusionary contracts, and the harm to

 5   competition caused by those contracts, Switch has suffered substantial injuries to its

 6   business and property in an amount to be proved at trial and automatically trebled, as

 7   provided by Nev. Rev. Stat. § 598A.210(2).

 8            153.      Switch is also entitled to recover from Uptime costs of suit, including

 9   reasonable attorney fees, as provided by Nev. Rev. Stat § 598A.210(1) and (2).

10                                    SEVENTH CLAIM FOR RELIEF

11                            (Declaratory Relief -- 28 U.S.C. § 2201, et seq.)

12            154.      Switch hereby incorporates by this reference each and every allegation set

13   forth in Paragraphs 1 through 160 as if fully set forth herein.

14            155.      Based on Uptime’s allegations in the TTAB proceedings, which articulate

15   the elements for a cause of action for trademark infringement, Switch has a reasonable

16   apprehension of liability and such apprehension constitutes an actual and justiciable

17   controversy pursuant to 28 U.S.C. § 2201, et seq.

18            156.      Furthermore, an actual case or controversy exists between Switch and

19   Uptime with regard to: (a) the scope of the parties’ rights in the term “Tier”; (b) the

20   invalidity of Uptime’s mark registrations for the wrong type of mark; (d) the scope of

21   Uptime and/or Uptime IPS’s rights, if any, in and to the Uptime Marks; and (d) whether

22   Switch’s use of the Switch Marks is confusingly similar and/or infringes on any rights

23   Uptime and/or Uptime IPS may have in the Uptime Marks.

24            157.      Accordingly, Switch seeks a declaratory judgement from this Court

25   pursuant to 28 U.S.C. § 2201 et seq., that: (a) Uptime and/or Uptime IPS does not own

26   valid, enforceable trademark rights in the term “Tier”; (b) that Switch has enforceable

27   trademark rights in the Switch Marks; (c) Switch’s use of the Switch Marks does not


                                                       - 29 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1   infringe any rights, if any, Uptime and/or Uptime IPS has in the Uptime Marks; and (d)

 2   the Uptime Marks are invalid and/or void ab initio, and such mark registrations are

 3   therefore cancelled.

 4                                           PRAYER FOR RELIEF

 5            WHEREFORE, Switch prays for entry of judgment and relief against Uptime and

 6   Uptime IPS as follows:

 7            1.        That Switch recover its actual and special damages in an amount to be

 8   proven at trial;

 9            2.        For an award of punitive and exemplary damages against Uptime for

10   Uptime’s oppressive, fraudulent and malicious acts as alleged herein;

11            3.        That the Uptime Marks be cancelled from registration on the Principal

12   Register of the USPTO;

13            4.        That Switch recover its attorneys’ fees and costs incurred in prosecuting

14   this action pursuant to applicable statutes and law;

15            5.        For entry of a declaratory judgment from this Court that:

16                           a. Uptime and/or Uptime IPS does not own valid, enforceable

17                                trademark rights in the term “Tier” and the Uptime Marks;

18                           b. Switch has enforceable trademark rights in the Switch Marks;

19                           c. Switch’s use of the Switch Marks does not infringe any rights, if

20                                any, Uptime and/or Uptime IPS may have in the Uptime Marks;

21                                and

22                           d. the Uptime Marks are invalid and/or void ab initio, and such mark

23                                registrations are therefore cancelled

24            6.        That Switch be awarded such other and further relief as this Court deems

25   just and equitable.

26   ///

27   ///


                                                       - 30 -
     11891-05/Draft Second Amended Complaint (FINAL)
 1                                           DEMAND FOR JURY TRIAL

 2            Plaintiff hereby demands a trial by jury on all issues so triable.

 3            DATED this ___ day of January, 2020.
                                                SWITCH, LTD.
 4

 5

 6                                                        ___________________________________
                                                          SAMUEL D. CASTOR, ESQ (NBN
 7                                                        11532)
                                                          ANNE-MARIE BIRK, ESQ. (NBN 12330)
 8                                                        7135 South Decatur Blvd.
                                                          Las Vegas, Nevada 89118
 9
                                                          JAMES D. BOYLE, ESQ. (NBN 08384)
10                                                        JOANNA M. MYERS, ESQ. (NBN 12048)
                                                          JESSICA M. LUJAN, ESQ. (NBN 14913)
11                                                        HOLLEY DRIGGS WALCH
                                                          FINE PUZEY STEIN & THOMPSON
12                                                        400 South Fourth Street, Third Floor
                                                          Las Vegas, Nevada 89101
13
                                                          Attorneys for Plaintiff / Counter-Defendant
14                                                        Switch, Ltd.

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                       - 31 -
     11891-05/Draft Second Amended Complaint (FINAL)
                                        CERTIFICATE OF SERVICE
 1
              Pursuant to F.R.C.P. 5(b), I hereby certify that on this ___ day of January, 2020, I
 2
     served a true and correct copy of the above document, SECOND AMENDED
 3
     COMPLAINT FOR: (1) BREACH OF CONTRACT; (2) DECEPTIVE TRADE
 4
     PRACTICES; (3) VIOLATION OF 15 U.S.C. § 1120; (4) CANCELLATION AND
 5

 6   ABANDONMENT UNDER 15 U.S.C. §§ 1119 AND 1064; (5) VIOLATION OF 15

 7   U.S.C. § 1; (6) VIOLATION OF NEV. REV. STAT. § 598A.060; (7)

 8   DECLARATORY RELIEF UNDER 28 U.S.C. § 2201, via the Court’s electronic

 9   filing/service system (CM/ECF) to all parties on the current service list, as follows:

10 Chad R. Fears, Esq.
   Nevada Bar No. 6970
11 Joshua D. Cools, Esq.
   Nevada Bar No. 11941
12 EVANS FEARS & SCHUTTERT LLP
   2300 West Sahara Avenue, Suite 950
13 Las Vegas, Nevada 89102
   Email: cfears@efstriallaw.com
14 Email: jcools@efstriallaw.com

15 Diane Siegel Danoff (admitted pro hac vice)
   Luke M. Reilly (admitted pro hac vice)
16 DECHERT LLP
   Cira Centre, 2929 Arch Street
17 Philadelphia, PA 19104-2808
   Email: diane.danoff@dechert.com
18 Email: luke.reilly@dechert.com

19 Jennifer Insley-Pruitt (admitted pro hac vice)
   DECHERT LLP
20 Three Bryant Park
   1095 Avenue of the Americas
21 New York, NY 10036
   Email: jennifer.insley-pruitt@dechert.com
22

23

24                                                     _______________________________________
                                                       An agent of SWITCH, LTD.
25

26

27


                                                          - 32 -
     11891-05/Draft Second Amended Complaint (FINAL)
